 


 HR 2094 ENR: School Access to Emergency Epinephrine Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 2094 
 
AN ACT 
To amend the Public Health Service Act to increase the preference given, in awarding certain asthma-related grants, to certain States (those allowing trained school personnel to administer epinephrine and meeting other related requirements). 
 
 
1.Short titleThis Act may be cited as the School Access to Emergency Epinephrine Act.  
2.Additional preference to certain States that allow trained school personnel to administer epinephrineSection 399L(d) of part P of title III of the Public Health Service Act (42 U.S.C. 280g(d)) is amended— 
(1)in paragraph (1), by adding at the end the following: 
 
(F)School personnel administration of epinephrineIn determining the preference (if any) to be given to a State under this subsection, the Secretary shall give additional preference to a State that provides to the Secretary the certification described in subparagraph (G) and that requires that each public elementary school and secondary school in the State— 
(i)permits trained personnel of the school to administer epinephrine to any student of the school reasonably believed to be having an anaphylactic reaction;  
(ii)maintains a supply of epinephrine in a secure location that is easily accessible to trained personnel of the school for the purpose of administration to any student of the school reasonably believed to be having an anaphylactic reaction; and  
(iii)has in place a plan for having on the premises of the school during all operating hours of the school one or more individuals who are trained personnel of the school.  
(G)Civil liability protection lawThe certification required in subparagraph (F) shall be a certification made by the State attorney general that the State has reviewed any applicable civil liability protection law to determine the application of such law with regard to elementary and secondary school trained personnel who may administer epinephrine to a student reasonably believed to be having an anaphylactic reaction and has concluded that such law provides adequate civil liability protection applicable to such trained personnel. For purposes of the previous sentence, the term civil liability protection law means a State law offering legal protection to individuals who give aid on a voluntary basis in an emergency to an individual who is ill, in peril, or otherwise incapacitated. ; and  
(2)in paragraph (3), by adding at the end the following: 
 
(E)The term trained personnel means, with respect to an elementary or secondary school, an individual— 
(i)who has been designated by the principal (or other appropriate administrative staff) of the school to administer epinephrine on a voluntary basis outside their scope of employment;  
(ii)who has received training in the administration of epinephrine; and  
(iii)whose training in the administration of epinephrine meets appropriate medical standards and has been documented by appropriate administrative staff of the school. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
